Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities: U.S. patent application number 16/355996 is now U.S. Patent 10963519.  It appears it should be reflected in paragraph 0001.  
Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 12, 14-15, and 18 of U.S. Patent No. 10963519. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-4 are anticipated by Claims 1-4 of U.S. 10963519.  Claim 1 is broader in that it does not have the iterating step in the sixth limitation of claim 1 of U.S. 10963519.   Claim 1 is anticipated by claim 1 of US 10963519.  Claims 2-4 are further anticipated by claims 2-4 of U.S. 10963519.
Claim 5 is anticipated by claim 1 of U.S. 10963519.  
Claim 6 is anticipated by claim 11 of U.S. 10963519.
Claim 7-10 are anticipated by Claims 5-8 of U.S. 10963519.
Claim 11-13 is anticipated by Claim 9-10, and 12 of U.S. 10963519.
Claims 14-15 are anticipated by claims 1-2, 14, 15 of U.S. 10963519.  Claim 14 is broader in that it does not have the iterating step in the sixth limitation of claim 1 of U.S. 10963519.   Furthermore, while claim 1 of U.S. 10963519 is a method, US 10963519 further provides for an apparatus in at least claim 14.  Thus claim 14 is anticipated by claim 1 and 14 of US 10963519.  Claim 15 is anticipated by claim 1-2, and 15 of US 10963519.
Claim 16 is anticipated by claim 1 and 14 of U.S. 10963519.
Claim 17-18 is anticipated by claims 1, 14, and 9-10 of U.S. 10963519. While claim 1 of U.S. 10963519 is a method, 10963519 further provides for an apparatus in at least claim 14. Claim 17 is anticipated by claim 1, 9, and 14.  Claim 18 is anticipated by claim 1, 10, and 14. 
Claim 19 is anticipated by claim 18 of U.S. 10963519. Claim 19 is broader in that it does not have the iterating step in the sixth limitation of claim 18 of U.S. 10963519.   Claim 19 is anticipated by claim 18 of US 10963519.
Claim 20 is anticipated by claim 18 of U.S. 10963519.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

With regard to independent claim 1, the closest prior art was “Improvement of K-means Clustering algorithm with better initial centroids based on weighted average” which appeared to suggest the following limitations
“receiving, at the database system, a plurality of data objects, each data object of the plurality of data objects associated with one or more data attributes;”[page 649, D=D1, d2, //set of n data items; page 648, each data point of this set may contain multiple attributes] 
“arranging the one or more data attributes along one or more dimensions;”[ page 649, di may contain attributes x1, x2, x3, xm, where m is the number of attributes; page 649, i) di= x1, x2, x3, …, xn] 
“defining a plurality of data points for a set of the arranged one or more data attributes; “[page 649, each data point; page 649, i) di= x1, x2, x3, …, xn; defining a plurality of data points(page 649, each data point) for a set of the arranged one or more data attributes ( i) di= x1, x2, x3, …, xn;)]
“initializing a plurality of centroids on a subset of the plurality of data points;”[ initializing a plurality of centroids (page 649, finding initial centroids of the cluster)on a subset of the plurality of data points (page 649, data into k subsets)]
“identifying, for each centroid of the plurality of centroids,” [identifying, for each centroid (page 649, each subset)of the plurality of centroids (page 649, initial centroids of the cluster)]
“a mean value of one or more data points of the plurality of data points within a bandwidth of each centroid of the plurality of centroids to generate a set of mean values;” [a mean value of one or more data points (page 649, average score of each data point) of the plurality of data points (page 649, each data point) within a bandwidth of each centroid (page 649, divide the data into k subsets)of the plurality of centroids (page 649, subsets) to generate a set of mean values (page 649, mean value of the each subset) ]
Other listed references on PTO 892 disclosed related subject matter, but did not disclose as effectively as the above listed art in view of the claimed subject matter of claim 1.  
However, with respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“identifying, for each mean value of the set of mean values, a set of data attributes corresponding to data points within a range of the mean value; and 
performing a frequent pattern (FP) analysis procedure on each set of data attributes corresponding to each mean value”, in combination with the other claimed limitations.   

Independent claims 14 and 19 recite similar limitations as that of claim 1, except claim 14 is directed to an apparatus and claim 19 is directed to a non-transitory computer-readable medium.  

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167